Order, Supreme Court, New York County, entered January 11,1973, unanimously reversed, on the law, and the plaintiff-respondent’s motion for partial summary judgment denied. Appellant shall recover of respondent $60 costs and disbursements of this appeal. In an endeavor to compromise plaintiff-respondent’s claim for work, labor, services and materials furnished, defendant’s attorney wrote a letter to his adversary offering a certain amount in full settlement. Special Term granted partial summary judgment in this amount. The letter is incapable of construction as an admission of liability but must be limited to its function as part of a settlement negotiation. Concur — Markewich, J. P., Murphy, Lane and Macken, JJ.